RYLAND, J.
It will appear from the above statement, that this was an arbitration between appellant and appellee of unsettled accounts existing between them. Motions were made by each party, after the award of the arbitrators was published, one to have the judgment of the Circuit Court affirming, and the other vacating, the award. Upon the trial of these motions, after hearing evidence, the Circuit Court overruled McClure’s motion to vacate the award, and sustained Shroyer’s motion to make the award a judgment against McClure in the Circuit Court.
McClure appealed from this judgment to the Supreme Court, and mainly relies upon the following grounds to reverse the judgment: 1st. The arbitrators awarded costs against him, when they had no power by the terms of the submission. 2nd. The arbitrators did not make and publish their award within the ten days, the time limited by the terms of the submission. 3rd. The arbitrators permitted Shroyer to exhibit an account due him .as administrator of McNutt’s estáte, for the hire of a negro by McClure.
There are other grounds and reasons assigned by McClure’s counsel, for reversing the judgment, but the above three are the main and principal causes. The others have nothing in them demanding our attention.
.The first objection, as to the costs is overturned by the general law of the land, upon the subject of arbitrations and references. See statute concerning Arbitrators, &c., Rev. Code 1845, p. 124, § 16 : “Arbitrators may ascertain the costs incurred in the proceedings before them, and make such order in their award, touching the payment thereof, as to them shall seem just.” This is ample authority for the act of the arbitrators ; and such awarding of costs, unless prohibited and withdrawn from the arbitrators, by the terms of the submission, will not be considered a sufficient reason to vacate or set aside the award. We find no error, then, in the court below, in overruling the objection .(a)
The second objection as to the publication of the award not being in time, has no foundation in fact to rest upon. The articles of submission were dated 25th September, and the award was made, written out, signed and Witnessed, on the 4th day of October following. This is within the ten days, and we need hardly say, that this is a sufficient publication. There is no force, then, in this objection; though it was the one on which the appellant relied principally, in the lower court, to vacate the award.
The third objection is as to the act of the arbitrators in suffering Shroyer to produce before them, an account for money due by McClure to him for the hire of a negro belonging to the estate of Mrs. McNutt, of which said Shroyer was administrator.
This objection appears to the court to have more weight in it than any of the others urged by McClure, but the testimony of the arbitrators, Long and Bowen, as preserved in the bill of exceptions, shows that McClure had given Shroyer credit for this very hiring of the negro, but had not given him as much credit for it as Shroyer claimed the hire to be worth ; that McClure made no objection to the nature of the demand, but only as to the amount claimed. We therefore feel inclined to give but little weight to this objection.
Considering the great allowance to be made for the acts of arbitrators, who are, generally speaking, men of plain common sense, unskilled in the law as a profession; who are looked upon by the parties choosing and selecting them, as their neighbors and friends; and fully aware of the importance of these domestic tribunals, in settling disputes without incurring the costs of tedious and expensive litigation, the courts have ever lent an unwilling ear to motions to set aside awards, and will not listen to objections unless they involve fraud or corruption in making such awards. Upon the whole view- of the facts, set ■forth in the record of this case, we are satisfied that the court below committed no error requiring the interference of this court to correct. Its judgment is therefore affirmed.

(a) Burton v. Martin, 4 Mo. R. 201.